                     Case 4:11-cv-06714-YGR Document 471-1 Filed 08/10/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099                MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                            mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                        CYNTHIA E. RICHMAN (D.C. Bar No.
                  rdoren@gibsondunn.com                              492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                         crichman@gibsondunn.com
                   dswanson@gibsondunn.com                           GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                       1050 Connecticut Avenue, N.W.
                  jsrinivasan@gibsondunn.com                         Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                         Telephone: 202.955.8500
                 333 South Grand Avenue Los Angeles, CA 90071        Facsimile: 202.467.0539
            6    Telephone: 213.229.7000
                 Facsimile: 213.229.7520                             ETHAN D. DETTMER, SBN 196046
            7                                                          edettmer@gibsondunn.com
                 VERONICA S. MOYÉ (Texas Bar No.                     RACHEL S. BRASS, SBN 219301
            8    24000092; pro hac vice)                               rbrass@gibsondunn.com
                  vmoye@gibsondunn.com                               CAELI A. HIGNEY, SBN 268644
            9    GIBSON, DUNN & CRUTCHER LLP                            chigney@gibsondunn.com
                 2100 McKinney Avenue, Suite 1100                    GIBSON, DUNN & CRUTCHER LLP
          10     Dallas, TX 75201                                    555 Mission Street
                 Telephone: 214.698.3100                             San Francisco, CA 94105
          11     Facsimile: 214.571.2900                             Telephone: 415.393.8200
                                                                     Facsimile: 415.393.8306
          12
                                                                     Attorneys for Defendant APPLE INC.
          13

          14                                    UNITED STATES DISTRICT COURT
          15                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
          16                                               OAKLAND DIVISION
          17     In re Apple iPhone Antitrust Litigation           Case No. 4:11-cv-06714-YGR
          18
                 ______________________________________
          19

          20     Donald R. Cameron, et al.,                        Case No. 4:19-cv-03074-YGR
          21                    Plaintiffs,
                                                                   [PROPOSED] ORDER GRANTING
          22            v.                                         DEFENDANT APPLE INC.’S MOTION TO
                                                                   COMPEL PLAINTIFFS TO SUBMIT TRIAL
          23     Apple Inc.,                                       PLAN
          24                    Defendant.
                                                                   The Honorable Yvonne Gonzalez Rogers
          25
                                                                   Date:      Nov. 16, 2021
          26                                                       Time:      10:00 a.m.
                                                                   Courtroom: 1, 4th Floor
          27

          28

Gibson, Dunn &
Crutcher LLP      [PROPOSED] ORDER GRANTING APPLE’S MOTION TO COMPEL PLAINTIFFS TO SUBMIT TRIAL PLAN
                                          Nos. 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
                     Case 4:11-cv-06714-YGR Document 471-1 Filed 08/10/21 Page 2 of 2


            1           This matter is before the Court on Defendant Apple Inc.’s Motion to Compel Plaintiffs to
            2    Submit Trial Plan. Upon consideration of the parties’ briefs and the relevant authorities cited therein,
            3    and in light of the unique complexities of these cases, including the Supreme Court’s decision in Apple
            4    Inc. v. Pepper, 139 S. Ct. 1514 (2019), the Court finds that a trial plan is necessary to determine whether
            5    any class(es) may be certified under Federal Rule of Civil Procedure 23. The Court orders Plaintiffs
            6    in both cases—In re Apple iPhone Antitrust Litigation, Case No. 4:11-cv-06714-YGR, and Cameron
            7    v. Apple Inc., Case No. 4:19-cv-03074-YGR—to submit a joint trial plan by October 12, 2021.
            8

            9           IT IS SO ORDERED.
          10

          11     Dated: _________________
          12                                                     YVONNE GONZALEZ ROGERS
          13                                                     UNITED STATES DISTRICT JUDGE
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP       [PROPOSED] ORDER GRANTING APPLE’S MOTION TO COMPEL PLAINTIFFS TO SUBMIT TRIAL PLAN
                                           Nos. 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
